DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 11/15/2021.
Election/Restrictions
Applicant’s election without traverse of Group I and the species of 1,3-propanediol as the diol in the reply filed on 5/27/2021 is acknowledged.
Claims 4-9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.

Response to Arguments
All of Applicant’s arguments filed 11/15/2021 have been fully considered and are not persuasive.
Applicant remarks that the results of the examples described in the present specification demonstrate the unexpected synergistic antimicrobial activity obtained with the minimum inhibitory concentration (MIC) measurements taken with several mixtures.  The combination of 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and the elected species of 1,3-propanediol make it possible to obtain a mixture that has a synergistic effect against aspergillus niger.  
Applicant’s proposed evidence of unexpected synergistic effect is not persuasive as the data is not commensurate in scope with the instant claims  The data presented shows that specific ratios along with specific concentrations of A and B1 are necessary to obtain a synergistic effect, the synergistic effect does not appear to be result of only the claimed ratio.  For example, the use of .025%A and 0.25%B1 (ratio = 0.1) did not result in a synergistic effect, however, the use of 0.05A and 0.5B1 (ratio = 0.1) did result in synergy, thus the data shows that it’s unpredictable to determine which mixtures result in synergy.  It is also noted that Applicants are arguing the synergy between A and B1 (1,3-propanediol), however, the instant claims are not limited to this B1 solvent and the data presented in the specification 
Applicant remarks that Chevalier discloses a ratio of the compound/solvent to vary from 200-.0003 based on the broadest ranges discloses, however, considering the preferred ranges the ratio is 50-0.45 which is significantly different from the claimed ratio.
This is not persuasive as preferred ranges do not teach away from using non-preferred ranges.  As discussed in the rejection below,  the prior art provides a ratio range that overlaps with the claimed ratio and overlapping ranges are prima facie obvious absent evidence of criticality.
Applicant argues that as confirmed in MPEP 2144.05 when the reference's disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Therefore, the claimed ratio is not rendered obvious by Chevalier.
This is not persuasive as the MPEP also teaches that overlapping ranges are prima facie obvious unless Applicant establishes that the prior art disclosure of the variable is within a range so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.  Applicant have not established the members of the range to have dissimilar characteristics that would not invite optimization.
Applicant remarks that the Examiner has pointed to Examples in Chevalier wherein the compound/solvent ratio is 0.2. However, the claimed ratios of 0.02 to 0.15 and 0.02 to 0.07 that provide the synergetic unexpected antimicrobial results would not have been an obvious modification of the 0.2 ratio in the Examples to achieve such results.
This is not persuasive with respect to the range of 0.02 to 0.15 as the Examiner is not proposing a modification of the 0.2 ratio, the examiner is stating that ratios of 0.2 and .15 are sufficiently close that a skilled artisan would expected these ratios to result in similar properties.  This is supported by the data 
Applicant argues that Chevalier is focused on solubilization and not with achieving antimicrobial properties.
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also remarks that Chevalier discloses in paragraph [0023] that "[a]ccording to one embodiment, the organic solvent in accordance with the invention and the 4- (3-ethoxy-4-hydroxyphenyl)-2-butanone (referred to as the compound) may be present in a solvent/compound mass ratio of less than or equal to 10, especially less than or equal to 5, better still less than or equal to 4, especially ranging from 0.5 to 4 and preferably ranging from 0.5 to 1.5." Therefore, the preferred ratio in Chevalier of the compound/solvent is ~0.67 to 2 as contrasted to the present invention that requires the vastly different ratios of 0.02 to 0.15 and 0.02 to 0.07.
This is not persuasive for the same reasons already discussed above.  
Applicant argues that set forth in MPEP 2144.05II(B) only result-effective variable can be optimized and the cited art needs to evidence that the variable was recognized to be a result-effective variable for the purpose of the instant invention.
This is not persuasive as the rejection is not based on optimization as the prior art teaches ranges which overlap with the claimed ranges and claimed ranges are prima facie obvious without optimization absent criticality of the claimed ranges.  Furthermore, is it noted that in both cases cited by Applicant there was no overlap in the ranges of the prior art with the claimed ranges and the taught amounts of the prior art were significantly different from those claimed (for examples 58+ vs. 0.5-1) and optimization of the prior art to achieve the function of the instant claims would not necessarily have a reasonable expectation of success as it was unclear if the lower claimed amounts would provide the prior art with their desired function (for example, improved liver function”.  In the instant case, the prior art 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (US 2014/0057991).
The instant claims as elected are drawn to a composition comprising 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one and 1,3-propanediol, wherein the 4-(3-ethoxy-4-hydroxyphenyl)butan-2- one/1,3-propanediol have a weight ratio ranging from 0.02 to 0.15.
Chevalier discloses a composition, in a physiologically acceptable medium (reading on instant claim 10) comprising 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one and a solvent with specific solubility parameters (Abs).
Regarding claim 11: Chevalier teaches that the composition can be formulated with additional ingredients such as gelling agents, film-forming polymers, etc. [0041].
Chevalier teaches a preferred solvent to be 1,3-propanediol (selected from a finite number of options), reading on instant claim 2 [0021].
Regarding claims 1, 3, 12 and 21: Chevalier teaches that the 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one can be used in amounts ranging from 0.1-7wt%, and the solvent can be used in amounts ranging from .05-10wt%, which provides a ratio (.01-140) that overlaps with the claimed ratios of 0.02-.15 and 0.02-.07 as recited by instant claims 1, 3 and 21. It is noted that overlapping ranges are prima facie obvious absent evidence indicating the claimed concentration or ratio is critical. 
Alternatively with respect to claims 1-2 and 10-12, Example 3 of Chevalier teaches a composition having 1% 4-(3-ethoxy-4- hydroxyphenyl)butan-2-one and 5% 1,3-propanediol, thus present in a ratio of .2.  While .2 doesn’t overlap with .15, they are sufficiently close that one skilled in the art would have expected them to have the same properties, absent evidence to the contrary.
MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
 
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of“having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)."


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613